DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Priority

2.	Acknowledgment is made of Applicants’ claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in parent Application No. TAIWAN 109131154, filed on September 10, 2020.

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Chee et al. U.S. Patent Application Publication 20110096944 (hereinafter, “Chee”). 

	Regarding claim 1, Chee teaches a playback device (audio system 100, Fig. 1, audio system 100 may be employed in music devices, computers, televisions, or telephones par [0017], see Chee; see also audio system 200, Fig. 2, par [0028]; Chee mentions that the audio system of Chee can be used to perform music playback (see paragraph [0022]), thus the device of Chee is inherently a playback device, see Chee) comprising: 
		a speaker (speaker 190, Fig. 2, par [0028], see Chee) having a first terminal (including OUT_A, see Figs. 1, 2, see Chee) and a second terminal (including OUT_B, see Figs. 1, 2, see Chee); 
		a controller (including input circuit 120, Figs. 1, 2; input circuit 120 may include analog input stages (e.g., modulators, preamplifiers, filters, gain controls, frequency controls, etc.) that generate a suitable waveform signal IN' for use by switch circuit controller 130, par [0020]; input circuit 120 may provide waveform signal IN' as a digitally modulated signal such as a pulse width modulated (PWM) signal. In such an embodiment, input circuit 120 may also include decoding logic, control logic, input circuitry, and/or the like, par [0021], see Chee) configured to output a first audio signal (IN’_A at SW_A, see Fig. 2) and a second audio signal (IN’_B at SW_B, see Fig. 2), wherein the controller (input circuit 120, Fig. 2) is coupled to the first terminal of the speaker (OUT_A, see Fig. 2), and configured to transmit (i.e., drive) the first audio signal (IN’_A at SW_A) to the speaker (speaker 190, Fig. 2 via switch circuit controller 130, switch circuit 140, Fig. 2; switch circuit 140 is configured to be driven, via switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D, by the switch circuit controller 130, and to drive an audio output signal to speaker 190 at switch nodes SW_A and SW_B.  Addition details of switch circuit 140 are discussed below with reference to FIG. 3, see par [0024], see also par [0026], see Chee); 
		a first switch circuit (including switch circuit controller 130 (Figs. 1, 2, par [0020]) that controlling switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D (par [0024]) see Chee); and 
		a second switch circuit (switch circuit 140, Figs. 1, 2, par [0020], see Chee) coupled between the second terminal of the speaker (including OUT_B, see Figs. 1, 2, see Chee) and the controller (including input circuit 120, Figs. 1, 2, par [0020], see Chee), and coupled to the first switch circuit (including switch circuit controller 130 (Figs. 1, 2, par [0020]) that controlling switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D (par [0024]) see Chee), wherein the second switch circuit (switch circuit 140, Figs. 1, 2) is configured to transmit the second audio signal (IN’_B at SW_B, see Fig. 2) from the controller (input circuit 120, Figs. 1, 2) to the speaker (speaker 190, see OUT_B, Fig. 2 via switch circuit controller 130, switch circuit 140, Fig. 2; switch circuit 140 is configured to be driven, via switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D, by the switch circuit controller 130, and to drive an audio output signal to speaker 190 at switch nodes SW_A and SW_B.  Addition details of switch circuit 140 are discussed below with reference to FIG. 3, see par [0024], see also par [0026], see Chee) when the first switch circuit (switch circuit controller 130, Figs. 1, 2, par [0022], see Chee) is turned on (Switch circuit controller 130 may include drivers, buffers, level shifters/bootstrap circuits, and/or the like to enable (i.e., turn on) driving of switch circuit 140, see par [0023]; switch circuit controller 130 may be configured to receive waveform signal IN' and to drive switch circuit 140, via switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D, according to waveform signal IN' while input signal IN does not represent relative silence (e.g., active audio signal, music playback, etc.), see par [0022], see Chee).
	Chee thus teaches all the claimed limitations. 
	
	Regarding claim 2, Chee teaches the playback device of claim 1.  Chee further teaches wherein the first switch circuit (including switch circuit controller 130 (Figs. 1, 2, par [0020]) that controlling switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D (par [0024]) see Chee) is configured to be turned off (via switch disabling signal SW_DIS signal from switch disabling controller 150; Switch circuit controller 130 may then employ switch disabling signal SW_DIS to selectively disable driving of switch circuit 140, par [0022] see Chee) according to a control signal (corresponding to switch disabling signal SW_DIS, Figs. 1, 2, par [0022], see Chee) before the controller outputs the first audio signal (IN’_A at SW_A) and the second audio signal (IN’_B at SW_B) ( In such an example, switch disabling signal SW_DIS may represent a period of relative silence by being asserted and other periods by being de-asserted. Switch circuit controller 130 may then employ switch disabling signal SW_DIS to selectively disable driving of switch circuit 140, see Figs. 1, 2, par [0022], see Chee). Counter 152 may be configured to count a duration during which waveform signal IN'_A does not represent relative silence, and to de-assert switch disabling signal SW_DIS upon the count reaching a threshold value (see Fig. 4, par [0039], see Chee).  In other words when asserting switch disabling signal SW_DIS (i.e., turning off controller) then there are no audio outputs at SW_A and SW_B (see also Fig. 3 of Chee) (see also Fig. 3 of Chee).

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. U.S. Patent Application Publication 20110096944 (hereinafter, “Chee”). 

	Regarding claim 9, Chee teaches a control method (including input circuit 120, Figs. 1, 2; input circuit 120 may include analog input stages (e.g., modulators, preamplifiers, filters, gain controls, frequency controls, etc.); switch circuit controller 130; switch disabling controller 150; Figs. 1, 2, par [0022] see Chee) comprising: 
		outputting a control signal (corresponding to switch disabling signal SW_DIS, via switch disabling controller 150, Figs. 1, 2, par [0022], see Chee) and an output signal (including IN’_A, IN’_B, also IN’_A at SW_A, also IN’_B at SW_B), by a controller (including input circuit 120, Figs. 1, 2; input circuit 120 may include analog input stages (e.g., modulators, preamplifiers, filters, gain controls, frequency controls, etc.) that generate a suitable waveform signal IN' for use by switch circuit controller 130, par [0020]; input circuit 120 may provide waveform signal IN' as a digitally modulated signal such as a pulse width modulated (PWM) signal. In such an embodiment, input circuit 120 may also include decoding logic, control logic, input circuitry, and/or the like, par [0021], see Chee), wherein the output signal (IN’) comprises a first audio signal (IN’_A also IN’_A at SW_A, see Fig. 2, par [0031], see Chee) and a second audio signal (IN’_B also IN’_B at SW_B, see Fig. 2, par [0031], see Chee); 
		controlling a switch circuit (including switch circuit controller 130, switch circuit 140 (Figs. 1, 2, par [0020]) coupled between a speaker (speaker 190, Fig. 2, par [0028], see Chee) and the controller to be turned off according to the control signal (via asserting switch disabling signal SW_DIS signal from switch disabling controller 150; Switch circuit controller 130 may then employ switch disabling signal SW_DIS to selectively disable driving of switch circuit 140, par [0022] see Chee) before the controller outputting the output signal (IN’_A also IN’_A at SW_A) (In such an example, switch disabling signal SW_DIS may represent a period of relative silence by being asserted and other periods by being de-asserted, Figs. 1, 2, par [0022], see Chee). Counter 152 may be configured to count a duration during which waveform signal IN'_A does not represent relative silence, and to de-assert switch disabling signal SW_DIS upon the count reaching a threshold value (see Fig. 4, par [0039], see Chee).  In other words when asserting switch disabling signal SW_DIS (i.e., turning off controller) then there are no audio outputs at SW_A and SW_B (see also Fig. 3 of Chee); 
		controlling the switch circuit (including switch circuit controller 130, switch circuit 140 (Figs. 1, 2, par [0020]) that controlling switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D (par [0024]) see Chee) to be turned on (Switch circuit controller 130 may include drivers, buffers, level shifters/bootstrap circuits, and/or the like to enable (i.e., turn on) driving of switch circuit 140, see par [0023], see Chee) according to the control signal (by de-asserting switch disabling signal SW_DIS) after the controller outputting the output signal (output of IN’A to switch disabling controller 150) for a first predetermined time (Counter 152 may be configured to count a duration during which waveform signal IN'_A does not represent relative silence, and to de-assert switch disabling signal SW_DIS upon the count reaching a threshold value.  As one example, suitable threshold values may be a few hundred milliseconds. However, any suitable threshold may be employed (see Fig. 4, par [0039], see Chee); and 
		(IN’_A also IN’_B at SW_B, see Chee) from the controller (including input circuit 120, Figs. 1, 2) by one terminal of the speaker (OUT_B of speaker 190, Fig. 2), and receiving the second audio signal (IN’_A also IN’_A at SW_A, see Chee) from the controller (including input circuit 120, Figs. 1, 2) through the turn-on switch circuit (by de-asserting switch disabling signal SW_DIS, see Fig. 4, par [0039], see Chee) by another terminal of the speaker (OUT_A of speaker 190, Fig. 2, par [0028], see Chee).
	However, Chee does not explicitly disclose directly receiving the first audio signal.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention those of ordinary skill in the art when facing a design need of providing directly receiving the first audio signal, in the absence of new or unexpected results, would have recognized and would have been obvious to try to modify (have modified) the control method of Chee such that to have directly receiving the first audio signal as claimed since there are a finite number of identified, predictable potential solutions (i.e., not receiving the first audio signal; indirectly receiving the first audio signal; directly receiving the first audio signal) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of increasing listener perceptions of audio quality while reducing listener perceptions of switching noise, as suggested by Chee in paragraph [0016].
	
	Regarding claim 10, Chee teaches the control method of claim 9.  Chee, as modified, teaches further comprising: controlling the switch circuit to be turned off according to the control signal (via asserting switch disabling signal SW_DIS signal from switch disabling controller 150) after the controller outputting the output signal (since switch disabling signal SW_DIS signal from IN’_A signal; input circuit 120 may provide waveform signal IN' as a digitally modulated signal (par [0021], see Chee); Switch circuit controller 130 may be configured to receive waveform signal IN' and to drive switch circuit 140, via switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D, according to waveform signal IN' while input signal IN does not represent relative silence (e.g., active audio signal, music playback, etc.) par [0022], see Chee), and before the controller stopping outputting (i.e., before silence period) the output signal for a second predetermined time (before de-assert switch disabling signal SW_DIS upon the count reaching a threshold value in par [0039]; suitable threshold values may be a few hundred milliseconds. However, any suitable threshold may be employed, see Chee); While input signal IN represents relative silence, switch circuit controller 130 may be configured to hold a state of switch circuit 140 (e.g., suppress switching). As one example, switch circuit controller 130 receives switch disabling signal SW_DIS from switch disabling controller 150. In such an example, switch disabling signal SW_DIS may represent a period of relative silence by being asserted and other periods by being de-asserted, par [0022], see Chee). 
 
7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. U.S. Patent Application Publication 20110096944 (hereinafter, “Chee”) in view of Krugly U.S. Patent 6741099. 

	Regarding claim 3, Chee teaches the playback device of claim 2.  Chee, as modified, further teaches wherein the controller (input circuit 120, Fig. 2) is further configured to transmit the control signal (corresponding to switch disabling signal SW_DIS, Figs. 1, 2, par [0022], see Chee) to  (including switch circuit controller 130 (Figs. 1, 2, par [0020]) that controlling switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D (par [0024]) see Chee). Switch circuit controller 130 may include drivers to enable driving of switch circuit 140 (par [0023]) see Chee).
	However, Chee does not explicitly disclose transmit the control signal to the first switch circuit being transmit the control signal to a control terminal of the first switch circuit.
	Krugly teaches transistor driver circuit (see Title) in which FIG. 1 illustrates a driver circuit 100 according to one embodiment of the invention. The illustrated driver circuit 100 receives a control signal 102 as an input and provides an output 104 in response to the control signal 102. The output 104 provides a drive signal that can be applied to an input of a transistor, e.g., a gate drive to a JFET (corresponding to a control terminal).  The driver circuit 100 is configured to switch on a positive bias, such as positive flowing current, to the output 104 in response to a first state of the control signal 102 and is configured to provide a negative bias, such as a negative voltage, on the output 104 in response to a second state of the control signal 102 (see Fig. 1, col. 2, line 67-col. 3 line 8, see Krugly).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the transistor driver circuit taught by Krugly with the playback device of Chee such that to obtain transmit the control signal to the first switch circuit being transmit the control signal to a control terminal of the first switch circuit as claimed in order to drive such switching devices on and off from a single positive voltage supply as suggested by Krugly in Abstract.

8.	Claims 4-5, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. U.S. Patent Application Publication 20110096944 (hereinafter, “Chee”) in view of Texas Instrument TL7660 CMOS Voltage Converter Data Sheet (hereinafter, “TI ‘TL7660”). 
	 
	Regarding claim 4, Chee teaches the playback device of claim 1.  Chee, as modified, teaches further comprising wherein the first switch circuit (switch circuit controller 130, Figs. 1, 2, par [0022], see Chee) generates a switching signal (see switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D, see to FIG. 3, see par [0024], see Chee) to the second switch circuit (switch circuit 140, Figs. 1, 2, par [0020], see Chee) to control the second switch circuit to turn on (Switch circuit controller 130 may include drivers, buffers, level shifters/bootstrap circuits, and/or the like to enable (i.e., turn on) driving of switch circuit 140, see par [0023], see Chee). 
	 However, Chee does not explicitly disclose further comprising: a voltage conversion circuit configured to provide a negative voltage to the first switch circuit, wherein the first switch circuit generates a switching signal to the second switch circuit according to the negative voltage to control the second switch circuit to turn on. 
	TI ‘TL7660 disclose a TL7660 CMOS Voltage Converter in which the TL7660 is a CMOS switched-capacitor voltage converter that perform supply-voltage conversions from positive to negative (see TI ‘TL7660 page 1, first paragraph).  The TL7660 contains all the necessary circuitry to complete a negative voltage converter, with the exception of two external capacitors which may be inexpensive 10 mF polarized electrolytic types. The mode of operation of the device may be best understood by considering Figure 2, which shows an idealized negative voltage converter (see page 7, first paragraph, see also -VOUT;  VOUT- = - VIN- in Figs. 1, 2, see TI ‘TL7660). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the TL7660 CMOS Voltage Converter taught by TI ‘TL7660 with the playback device of Chee such that to obtain a voltage conversion circuit configured to provide a negative voltage to the first switch circuit, wherein the first switch circuit generates a switching signal to the second switch circuit according to the negative voltage to control the second switch circuit to turn on as claimed in order to ensure latch-up-free operation, as suggested by TI ‘TL7660 in page 1, second paragraph.
 
	Regarding claim 5, Chee in view of TI ‘TL7660 teaches the playback device of claim 4.  Chee in view of TI ‘TL7660, as modified, further teaches wherein the voltage conversion circuit (including Figs. 1, 2, page 7 see TI ‘TL7660) comprises: 
		a voltage converter (see Fig. 2 Idealized Negative-Voltage Converter, page 7, see TI ‘TL7660) having an input terminal (VIN), an output terminal (VOUT), and a ground terminal (see terminal 3, Fig. 2), wherein the input terminal of the voltage converter is coupled to a positive input voltage (see V+, 5V, Fig. 1), and configured to convert the positive input voltage into the negative voltage, and outputting the negative voltage to the output terminal of the voltage converter (see -VOUT Fig. 1;  VOUT- = - VIN- in Fig. 2, see TI ‘TL7660); 
		a first capacitor (C1, Fig. 2) coupled between the input terminal (see terminal 8) and the ground terminal (see terminal 3, Fig. 2) of the voltage converter (Fig. 2, see TI ‘TL7660); and 
	a second capacitor (C2, Fig. 2) coupled between the input terminal (see terminal 8) and the output terminal (see terminal 3, Fig. 2) of the voltage converter (see Fig. 2, see TI ‘TL7660). 

	Regarding claim 11, Chee teaches the control method of claim 9.  Chee, as modified, teaches further comprising the switch circuit (including switch circuit controller 130, switch circuit 140 (Figs. 1, 2, par [0020]) that controlling switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D (par [0024]) see Chee); turning on a first switch unit in the switch circuit (M1, in 140, Fig. 3) generating a switching signal (drive switch nodes SW_A par [0036], see Chee) based on (corresponding to switch disabling signal SW_DIS, via switch disabling controller 150, Figs. 1, 2, par [0022], see Chee) and generating a switching signal (to drive switch nodes SW_A, Fig. 3, in a complementary fashion, par [0036], see Chee); turning on a second switch unit in the switch circuit (M2, in 140, Fig. 3, par [0036], see Chee) based on the switching signal (since in a complementary fashion, par [0036], see Chee) and the first audio signal (IN’_A also IN’_A at SW_A, see Fig. 2, par [0031], see Chee) or the second audio signal (IN’_B also IN’_B at SW_B, see Fig. 2, par [0031], see Chee).
	However, Chee does not explicitly disclose comprising providing a negative voltage to the switch circuit, by a voltage conversion circuit; and based on the negative voltage.
	TI ‘TL7660 disclose a TL7660 CMOS Voltage Converter in which the TL7660 is a CMOS switched-capacitor voltage converter that perform supply-voltage conversions from positive to negative (see TI ‘TL7660 page 1, first paragraph).  The TL7660 contains all the necessary circuitry to complete a negative voltage converter, with the exception of two external capacitors which may be inexpensive 10 mF polarized electrolytic types. The mode of operation of the device may be best understood by considering Figure 2, which shows an idealized negative voltage converter (see page 7, first paragraph, see also -VOUT;  VOUT- = - VIN- in Figs. 1, 2, see TI ‘TL7660).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the TL7660 CMOS Voltage Converter taught by TI ‘TL7660 with the playback device of Chee such that to obtain providing a negative voltage to the switch circuit, by a voltage conversion circuit; and based on the negative voltage as claimed in order to ensure latch-up-free operation, as suggested by TI ‘TL7660 in page 1, second paragraph.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. U.S. Patent Application Publication 20110096944 (hereinafter, “Chee”) in view of Rashid U.S. Patent 7187774. 

	Regarding claim 6, Chee teaches the playback device of claim 1.  Chee, as modified, further teaches first switch circuit (including switch circuit controller 130 (Figs. 1, 2, par [0020]) that controlling switch circuit drive signals DRV_A, DRV_B, DRV_C, and DRV_D (par [0024]) see Chee), the second switch circuit (switch circuit 140, Figs. 1, 2, par [0020], see Chee), the controller (including input circuit 120, Figs. 1, 2; input circuit 120 may include analog input stages (e.g., modulators, preamplifiers, filters, gain controls, frequency controls, etc.), (par [0020], see Chee).
	However, Chee does not explicitly disclose wherein the first switch circuit comprises: a transistor having a first terminal, a second terminal, and a control terminal, wherein the first terminal of the transistor is coupled to the second switch circuit; a first resistor coupled between the controller and the control terminal of the transistor; and a second resistor coupled between the control terminal and the second terminal of the transistor. 
	Rashid teaches mute switch (see Title) in which Fig. 2 is a schematic diagram of a mute switch in accordance with one embodiment of the invention (col. 2, lines 9-10, see Rashid).  FIG. 2 further illustrates circuit components that overcome the difficulty discussed earlier of the "pops and clicks" which can sometimes be heard due to the change in DC bias level when the mute control signal changes its status; bipolar transistors labeled Q1 and Q2, resistors 36 and 32, input 10, output 12 (Fig. 2, col. 3, lines 42-67, see Rashid).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the mute switch taught by Rashid with the playback device of Chee such that to obtain wherein the first switch circuit (including switch circuit controller 130 (Figs. 1, 2, par [0020], see Chee) comprises: a transistor (Q2) having a first terminal (collector of Q2), a second terminal (emitter of Q2), and a control terminal (base of Q2, see bipolar transistor labeled Q2, Fig. 2, col. 3, lines 50-67, see Rashid), wherein the first terminal (collector of Q2) of the transistor (Q2, Fig. 2, see Rashid) is coupled to (via output 12, Fig. 2, see Rashid) the second switch circuit (switch circuit 140, Figs. 1, 2, par [0020], see Chee); a first resistor (resistor 36) coupled (via output 10, Fig. 2, see Rashid) between the controller (including input circuit 120, Figs. 1, 2, par [0020], see Chee) and the control terminal of the transistor (base of Q2, Fig. 2, see Rashid); and a second resistor (resistor 32, Fig. 2, see Rashid) coupled between the control terminal (base of Q2, Fig. 2) and the second terminal (emitter of Q2) of the transistor (Q2, see Fig. 2, col. 3, lines 42-67, see Rashid) as claimed in order to avoid the irritating and possibly damaging “pops and click” which can occur, as suggested by Rashid in column 4, lines 16-18.

10.	Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chee et al. U.S. Patent Application Publication 20110096944 (hereinafter, “Chee”) in view of Obatake U.S. Patent 8547072. 
	Regarding claim 7, Chee teaches the playback device of claim 1.  Chee, as modified, further teaches wherein the second switch circuit (switch circuit 140; Fig. 3 is a diagram of switch circuit 140. As illustrated, switch circuit 140 includes switching devices M1-M4-, which are configured to drive switch nodes SW_A and SW_B in a complementary fashion (e.g., as a complementary output stage), par [0036], see Chee) comprises: a first switch (M1, Fig. 3, par [0036], see Chee); a second switch (M2, Fig. 3, par [0036], see Chee) connected in (see node of terminal SW_A, par [0036], see Chee) and control terminals (see gates of M1, M2, Fig. 3, par [0036], see Chee).
	However, Chee does not explicitly disclose a second switch connected in reverse series with the first switch at a first node, and a control terminal of the second switch being coupled to a control terminal of the first switch at a second node; and a voltage divider circuit coupled between the first switch and the second switch.
	Obatake teaches phase control apparatus (see Title) in which Fig. 3 shows the switching means 3 includes P-channel MOSFETs 31' and 32' (corresponding first and second switches, respectively); a second switch (MOSFET 32') connected in reverse series with the first switch (MOSFET 31') at a first node (at load 2; see drains of MOSFETs 31' and 32' connected at load 2), and a control terminal (gate) of the second switch (MOSFET 32') being coupled to a control terminal (gate) of the first switch (MOSFET 31') at a second node (see node between resistors 33’ and 34’, see Fig. 3, col. 14, lines 1-23, lines 31-44, see Obatake); and a voltage divider circuit (see resistors 33’ and 34’, see Fig. 3, Obatake) coupled between the first switch (MOSFET 31')  and the second switch (MOSFET 32', see Fig. 3, col. 14, lines 1-23; col. 14, lines 31-44 see Obatake; For example, consider the case where the phototransistor 59b of the second photocoupler 59 is turned on, and the potential at the gate of the MOSFET 31' changes to the supply potential, under circumstances where a potential at the source of the MOSFET 31' is higher than a potential at the source of the MOSFET 32'. In this case, given that the potential at the source of the MOSFET 31' is substantially the same as the reference potential (potential at the positive output terminal of the diode bridge 71), a negative voltage (-12 V in the previous example) that is the difference between the supply potential and the reference potential of the constant voltage generation means 7 is applied to the gate of the MOSFET 31' as a gate drive voltage of the MOSFET 31', and the MOSFET 31' is turned on. As a result of the MOSFET 31' being turned on, current flows through the drain and source of the MOSFET 31', an AC load 2 and a diode 42' (i.e., circuit composed of the AC load 2 and the switching means 3 has continuity), irrespective of whether the MOSFET 32' is on or off, and power is supplied to the AC load 2. In the case where the phototransistor 59b of the second photocoupler 59 is turned off, and the potential at the gate of the MOSFET 31' changes to the reference potential, under conditions where the potential at the source of the MOSFET 31' is higher than the potential at the source of the MOSFET 32', the MOSFET 31' is turned off because the potential at the source of the MOSFET 31' is substantially the same as the reference potential; see Fig. 3; col. 14, line 55-col. 15, line15, see Obatake).
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the phase control apparatus taught by Obatake with the playback device of Chee such that to obtain a second switch connected in reverse series with the first switch at a first node, and a control terminal of the second switch being coupled to a control terminal of the first switch at a second node; and a voltage divider circuit coupled between the first switch and the second switch as claimed in order to suppress electromagnetic noise, as suggested by Obatake in column 9, lines 26-29.   
 
	Regarding claim 8, Chee in view of Obatake teaches the playback device of claim 7.  Chee in view of Obatake, as modified, teaches wherein the voltage divider circuit (including resistors 33’ and 34’, see Fig. 3, col. 14, lines 31-44, see Obatake) comprises: a first resistor (resistors 34’, Fig. 3) coupled between the first node (load 2, Fig. 3, col. 15, lines 1-17, see Obatake) and the second node (see node between resistors 33’ and 34’, see Fig. 3, col. 14, lines 1-23, lines 31-44, see Obatake); and a second resistor (resistors 33’, Fig. 3) coupled between the second node (see node between resistors 33’ and 34’, see Fig. 3, col. 14, lines 1-23, lines 31-44, see Obatake) and the first switch circuit (MOSFET 31', see Fig. 3, col. 15, lines 1-17, see Obatake). 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571). The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.






/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654